Citation Nr: 1753013	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  08-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial ratings for lumbar disc disease and chronic lumbar strain (lumbar spine disability), in excess of10 percent disabling prior to February 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The record reflects that the Veteran had active duty service and several periods of active duty for training (ADUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from February 1981 to July 2004.  The service department has reported conflicting dates of active service during this period, but the Veteran reported in her claim for benefits that the period of active service was from November 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and October 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The February 2007 rating decision granted service connection for lumbar spine and left ankle disabilities and assigned a 10 percent rating for each disability, effective October 20, 2005.  The rating decision also denied service connection for pancreatitis and deferred the rating for left foot numbness.

In the October 2007 rating decision, the RO granted service connection for left foot numbness secondary to a service-connected lumbar spine disability.  The condition was rated noncompensable and combined with the evaluation for the service-connected lumbar spine disability.

In November 2013, the RO increased the rating for left foot numbness to 20 percent disabling, effective September 20, 2013.

The Veteran testified before the undersigned at a Board videoconference in July 2014.  A transcript of the hearing has associated with the claims file.

In October 2014, the Board remanded the claims for additional development.


In May 2016, the Board denied an initial disability rating in excess of 10 percent for a lumbar spine disability prior to February 25, 2010; granted an increased 20 percent disability rating for a lumbar spine disability for the period from February 25, 2010 to September 19, 2013; granted an initial 20 percent rating for a left ankle disability, and granted an initial 20 percent rating for left foot numbness.  At the same time, the Board remanded the issues of entitlement to service connection for pancreatitis; a TDIU; an initial rating higher than 20 percent for the low back disability from February 25, 2010 to September 19, 2013; and in excess of 10 percent effective September 20, 2013; as well as extraschedular ratings for the low back, left foot numbness and left ankle disability.

In May 2016, the Veteran appealed that portion of the Board decision that denied entitlement to an initial rating in excess of 10 percent for lumbar spine disability before February 25, 2010 to the Court of Appeals for Veterans Claims (Court).  In June 2017, the Court vacated that part of the May 2016 Board decision and remanded the matter to the Board for compliance with a Joint Motion for Remand (JMR). 

The issues of service connection for pancreatitis; extraschedular ratings for left foot numbness, and a left ankle disability; as well as entitlement to a TDIU were remanded by the Board in May 2016 to the Agency of Original Jurisdiction (AOJ).  On October 10, 2017, a request was opened for new ankle and foot VA examination disability benefit questionnaires as well as for a PTSD psychiatric review.  Therefore, development on these issues has not been completed.   The Board is deferring action on these issues pending completion of the development directed in the May 2016 remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the June 2017 JMR, the parties to the appeal (the Veteran, agreed that the Board erred when it provided an inadequate statement of reasons or bases for finding that VA provided an adequate examination relating to the period prior to February 25, 2010.  The parties found that the December 2005 VA examiner failed to state whether and at what point during the range of motion (ROM) the Veteran experienced any limitation of ROM, specifically attributable to pain during flare-ups.  The parties acknowledge that ROM testing today for functional loss due to pain many years ago is likely not a realistic option, particularly given the precision in measurement required by regulation.  See 38 C.F.R. § 4.46.  The Veteran, however, is competent, subject to her own recollections and credibility, to explain the frequency of her flare-ups, which could affect the assigned disability rating.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In August 2016, the Veteran was afforded VA examinations to ascertain the severity of her service-connected lumbar spine disability.  The examiner noted the Veteran's report of flare-ups, but did not include any findings as to limitation of motion during those episodes.  The Court has recently emphasized the need for such findings.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp the Court held that there is no requirement that examinations be conducted during flare-ups or that the examiner observe the flare-up, and an examiner had a duty to consider the Veteran's reports of limitation during flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain a retrospective opinion as to her limitation of motion during flare-ups from October 20, 2005 to February 25, 2010. 

(a) The examiner should ask the Veteran to report her limitation of motion during flare-ups during the period from October 20, 2005 to February 25, 2010.

(b) The examiner should record the Veteran's reports and interpret her report in degrees of motion. 

(c) The examiner should review the record and provide an opinion as to whether the Veteran's reports are consistent with the back disability demonstrated during the period from October 20, 200 to February 25, 2010.

(d) If the Veteran is unable to report her ranges of back motion during the period from October 20, 2005 to February 25, 2010; the examiner should note this; but attempt to estimate the likely limitations during flare-ups based on the other evidence of record.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

The inability to observe the Veteran during flare-ups is a legally insufficient reason for failing to provide an estimate of the range of motion during flare-ups.

These findings are required by VA regulations as interpreted by the Court and the parties to the joint motion referred to above.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

